Title: John Quincy Adams to Abigail Adams, 17 July 1785
From: Adams, John Quincy
To: Adams, Abigail


     
      Dear Madam
      
       July 17th. 1785 1. o’clock in the morning
      
     
     We are now sailing up North River; and have met the french packet about 6 leagues from New York: she will sail to morrow morning; and has sent her boat on board, while we are at sail. I profit of the only minute instant I have to inform you, that after a tedious passage of 8 weeks, we expect by noon to be at New York. I have not even time to seal the Letter I have prepared for my Sister, and must request she, and my Father, will excuse me if the peculiarity of the circumstance prevents me from writing to them.
     
      Your ever affectionate Son.
      J. Q. Adams
     
    